DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/17/2022.
Applicant’s election without traverse of Group I, Claims 1-11 in the reply filed on 02/17/2022 is acknowledged. 									Note, new Claims 18-19 depend from withdrawn Claim 12 and Claims 1-11, 15-17 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation " the position sensor" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Note, claim 17 should be depended from claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8,10-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huenig, US 2010/0288819, in view of Caveney, US 6367148.
Regarding claims 1-2 and 4, Huenig discloses; a device (Fig. 1) for connecting a cable to an electrical connector (Fig. 2, 5a-5b; 14 and ¶ 0034; connection element), the device comprising a welding nest, and a connector advancing mechanism (Fig. 1; 2, 4, 6- 7 and ¶ 0031; guide, cutting device, first and second transport means) for feeding the electrical connector to the welding nest, wherein the connector advancing mechanism comprises: 														- a separation unit (Fig. 1-2, 4; 4 and ¶ 0031; cutting device) for separating at least one connector from a strip (Fig. 4; 5 and ¶ 0031; connection element tape) to which the connector is attached, 											- a feeding mechanism (Fig. 1; 2 and ¶ 0031; guide is provided with which connection element tape fed to cutting device) for feeding the connector to the separation unit, 													- a transfer mechanism (Fig. 1-2, 4; 6, 7 and ¶ 0031; first and second transport means) for transferring the connector from the separation unit to the welding nest (Fig. 3; 8 and ¶ 0031; ultrasonic welding device), wherein, along a direction of transport of the connector, the feeding mechanism is disposed before (Fig. 1; 2 and ¶ 0031; guide is provided with which connection element tape fed to cutting device) the separation unit and the separation unit is disposed before (Fig. 1-2, 4; 4, 6, 7 and ¶ 0031; transport means 6 and 7 are downstream from cutting device 4) the transfer mechanism, 												and wherein the transfer mechanism includes at least one transfer guiding surface (Fig. 2; 6,7, 13 and ¶ 0036; guiding surface of transport means 6 and 7 with the gripping unit). 											Regarding claim 2, Huenig discloses; the transfer mechanism comprises a connector gripper (Fig. 2; 13 and ¶ 0036; gripping unit).					Huenig substantially discloses the invention of a device for connecting a cable to an electrical connection element but is silent about a pusher with one or two or more feed fingers for pushing a singularized connector in the direction of transport along the at least one transfer guiding surface in claim 1, two or more feed fingers which are fixedly attached to jaws of the gripper in claim 2 and the transfer mechanism comprises at least one track for guiding one or more of the feed fingers in claim 4. 			However Caveney teaches about feed finger, which is part of a feed mechanism to advanced terminal or connector towards the crimp dies (Fig. 1-13; 52 and Col. 5; Ln. 5-7; feed finger).											It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Huenig by providing a pusher with one or two or more feed fingers for pushing a singularized connector in the direction of transport along the at least one transfer guiding surface in claim 1, two or more feed fingers which are fixedly attached to jaws of the gripper in claim 2 and the transfer mechanism comprises at least one track for guiding one or more of the feed fingers in claim 4, as taught by Caveney, so that the feed finger which resiliently biases a terminal strip from a first position to a second advanced position in alignment with a crimp die (Col. 2; Ln. 59-61).
Regarding claim 3, Huenig discloses; the connector gripper is adapted to hold (Fig. 2; 13 and ¶ 0036; the cut off connection elements 14 are each gripped by the gripping unit 13) a connector in the separation unit.
Regarding claim 5, Huenig discloses; the feeding mechanism includes a feeding clamp (Fig. 1; 2 and ¶ 0031; clamp of the guide is provided with which connection element tape fed to cutting device) for gripping the connector and/or the strip, and the feeding mechanism further includes an actuator (¶0036; actuator of the feeder unit) for moving the clamp along the direction of transport.
Regarding claim 6, Huenig discloses; the feeding mechanism comprises feeding guiding surfaces (Fig. 1; 2 and ¶ 0031; surface on the guide) for guiding the connectors along the direction of transport.
Regarding claims 7-8, Huenig substantially discloses the invention of a device for connecting a cable to an electrical connection element with a guide is provided with which connection element tape fed to cutting device but is silent about the feeding guiding surfaces form an elongated hole for the feeding in claim 7 and a jaw of the feeding clamp is movable through and along the elongated hole in claim 8. 	However Caveney teaches that the feeding guiding surfaces form an elongated hole (Fig. 1-2; 75, 76 and Col. 5; Ln. 29-31; track 75 and cover 76 formed elongated hole for the chain terminals 71) for the feeding in claim 7 and a jaw of the feeding clamp is movable (Fig. 1-2; 24,75, 76 and Col. 5; Ln. 29-31; track assembly 24 include track 75 and cover 76 formed elongated hole for the chain terminals 71) through and along the elongated hole in claim 8.										It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Huenig by providing the feeding guiding surfaces form an elongated hole for the feeding in claim 7 and a jaw of the feeding clamp is movable through and along the elongated hole in claim 8, as taught by Caveney, so that the feed finger which resiliently biases a terminal strip from a first position to a second advanced position in alignment with a crimp die (Col. 2; Ln. 59-61).
Regarding claim 10, Huenig discloses; the welding nest (Fig. 1-2, 4; 9 and ¶0037; sonotrode) includes a rotation mechanism for rotating the nest around a pivot axis (Fig. 1-2, 4; 10 and ¶0037; axis of anvil) for orienting the connector in relation to the cable.
Regarding claim 11, Huenig discloses; the separation unit comprises a cutting die (Fig. 1-2, 4; 4 and ¶ 0031; cutting device).
Regarding claim 15, Huenig discloses; the welding nest is an ultrasonic welding nest (Fig. 3; 8 and ¶ 0031; ultrasonic welding device),

Claims 9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Huenig, US 2010/0288819, in view of Caveney, US 6367148, as applied to claims 1-8, 10-11 and 15 above, and further in view of Particka, US 2011/0099801.

Regarding claims 9 and 16-17, Huenig substantially discloses the invention of a device for connecting a cable to an electrical connection element with a guide is provided with which connection element tape fed to cutting device but is silent about the separation unit includes a position sensor for detecting a presence of a connector in claim 9, the position sensor is a photoelectric sensor in claim 16 and  the position sensor is a through beam sensor in claim 17. 
However Particka teaches that a sensor such as but not limited to an optical sensor, a mechanical sensor, a light /beam sensor, an air sensor, or the like, which identifies a part location can be connected to the stock guide portion (Fig. 11; 194 and ¶0070).												It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Huenig by providing the separation unit includes a position sensor for detecting a presence of a connector in claim 9, the position sensor is a photoelectric sensor in claim 16 and  the position sensor is a through beam sensor in claim 17, as taught by Particka, to provide indication of the passage of a next terminal moving toward the tool receiving portion (¶0070).

Response to Arguments
Applicant's arguments filed 08/05/2022 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that Huenig does not disclose a pusher with one or two or more feed fingers for pushing a singularized connector in the direction of transport along the at least one guiding surface. However in the rejection above, examiner shown that Huenig teaches about consecutive connection elements 14 are cut off from the connection element tape 5, by using the cutting unit 4, then the cut off connection elements 14 are each gripped by the gripping unit 13 of the transport means 6 [0036]. Therefore, Huenig clearly discloses that singularized connector 14 is transported by the transport means 6 by the gripping unit 13.  As pointed out above, Caveney teaches about a feed finger, which is part of a feed mechanism to advanced terminal or connector towards the crimp dies (Fig. 1-13; 52 and Col. 5; Ln. 5-7; feed finger), which meets the pusher with one or two or more feed fingers for pushing a singularized connector in the direction of transport along the at least one guiding surface. 
In response to applicant’s argument that Huenig neither discloses a transfer guiding surface as understood by a person skilled in the art. In particular, there is no surface which actually guides the connectors. The "surface on the gripping unit" of Huenig as identified by the examiner is not a "guiding surface" as understood by a skilled person, i.e. a mechanical engineer. "Guiding" implies a controlled movement along the guiding surface. The purpose of the gripping unit of Huenig is, however, to fixedly hold the connector, i.e. to avoid a movement. The Applicant asserts that the connection elements of Huenig are not pushed by the gripping unit and guided on a guiding surface. However the examiner respectfully asserts that Huenig teaches about consecutive connection elements 14 are cut off from the connection element tape 5, by using the cutting unit 4, then the cut off connection elements 14 are transported with the gripping unit on the guiding surface of transport means 6 and 7 [0036]. 
Regarding applicant’s argument that Huenig, on the one hand, pertains to ultrasonic welding exclusively. Caveney, on the other hand, does not refer to welding at all, let alone to ultrasonic welding. Caveney's teaching therefore belongs to a different technical field than Huenig's teaching. For that reason alone, the person skilled in the art would not have considered Caveney for the purpose of modifying the device of Huenig.  What is more, the elements denoted by the Examiner in Caveney have a totally different function than in the present invention as they do not push a singularized connector out of the separation station in the direction of transport. Instead, they transport a strip of terminals which are still connected to one another to a separation and crimping station. There is not motivation for the skilled person to use a unit designed for moving an entire strip (as in Caveney) to move singularized items (as in the present claim). Even if the skilled person had modified Huenig based on the teaching of Caveney, they would not have arrived at the claimed solution. Rather, they would have used the feed fingers of Caveney for the same purpose as Caveney, i.e. for moving the strip of connectors to the separation unit. In other words, the fingers would then be arranged in the feeding mechanism of the present claim, but not in the transfer mechanism. 	Consequently, the Applicant asserts the subject matter of claim 1 is non-obvious over the prior art of record. 								However the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). However as mentioned, Caveney teaches about feed finger, which is part of a feed mechanism to advanced terminal or connector towards the crimp dies (Fig. 1-13; 52 and Col. 5; Ln. 5-7; feed finger). Huenig teaches a transfer mechanism and the combination is to modify Huenig by ultizing the teachings of feed fingers from Caveney, the fingers would then be arranged in the transfer mechanism as combined.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 						Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AZM A PARVEZ/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729